Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/408239     Attorney's Docket #: 101-00853-000-US
Filing Date: 5/9/2019; 
					
Applicant: Flader et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response filed 2/22/2021 has been acknowledged.

Election/Restrictions
Applicant's election of Group I (claims 1-10), filed 5/9/2020, has been acknowledged.

	This application contains claims 11-14 drawn to an invention non-elected without traverse.

Priority
This application is a provisional application # 62/754069, filed 11/1/2018.

Claim Objections
Claim 4 is objected to because of the following informalities: the phrase “BOE (buffered oxide etchant), or RIE ("reactive ion etch)” should be --BOE (buffered oxide etchant”), or RIE (“reactive ion etch”)--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kropelnicki et al. (U.S. Patent Application Publication # 2019/0019838 A1).
In regards to claim 1, Kropelnicki et al. (figures 2 and 4a-4l) show a method comprising: forming a micro-electro-mechanical system ("MEMS") cap wafer 201; forming a cavity 264 in the MEMS cap wafer 201; depositing a bond material (270 in figure 2; 470 in figures 4a-4l) on the MEMS cap wafer 201, wherein the bond material 270 lines the cavity 264 after the depositing; bonding the MEMS cap wafer 201 to a MEMS device wafer 290, wherein the bond material 270 forms a bond between the MEMS cap wafer 201 and the MEMS device wafer 290; forming a MEMS device 250 in the MEMS device wafer 201; and removing the bond material 290 from the cavity 264 (see paragraphs [0041] and [0045]-[0046]). 
In regards to claim 2, Kropelnicki et al. show wherein the bond material 270 is removed through the MEMS device 250, and wherein further the MEMS cap wafer 201 remains bonded to the MEMS device wafer 290 after the removing (see figure 4l). 
In regards to claim 3, Kropelnicki et al. further comprising selective etching the bond material 270 (see paragraphs [0025], [0039], [0122] and [0124]). 
RIE ("reactive ion etch) (see paragraph [0122]) into the cavity 264 through the MEMS device 250. 
In regards to claim 5, Kropelnicki et al. show wherein the removing includes removing with vapor HF, liquid HF, BOE, or RIE (see paragraph [0122]).
In regards to claim 6, Kropelnicki et al. show wherein a MEMS wafer 201,290 includes the MEMS cap wafer 201 and the MEMS device wafer 290, and further comprising eutecticly bonding (see paragraph [0052]) the MEMS wafer 201,290 to a CMOS wafer (see paragraphs [0023]-[0027], [0029] and [0033]). 
In regards to claim 7, Kropelnicki et al. show wherein the bond material 270 includes an oxide (232 within 270 see paragraph [0015]). 
In regards to claim 8, Kropelnicki et al. show wherein the removing is after the bonding (270 in figure 2; 470 in figures 4a-4l) (see paragraphs [0041] and [0045]-[0046]). 
In regards to claim 10, Kropelnicki et al. shows wherein forming the MEMS device includes etching the device wafer using deep reactive ion etching ("DRIE") (see paragraph [0100]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kropelnicki et al. (U.S. Patent Application Publication # 2019/0019838 A1) in view of Chen et al. (U.S. Patent Application Publication # 2017/0225947 A1).
Kropelnicki et al. is cited for showing the features of the claimed invention as detailed above, but fail to explicitly show wherein the MEMS device is a gyroscope, accelerometer, microphone, or pressure sensor.
gyroscope, accelerometer, microphone, or pressure sensor (see paragraphs [0011] and [0022]) for the purpose of improving bonding temperature and pressing force applied during bonding are disclosed. 
Therefore, it would be obvious to one of ordinary skill in the art to sue Chen et al.’s gyroscope, accelerometer, microphone, or pressure sensor as a MEMS device to modify Kropelnicki et al.’s MEMS device for the purpose of improving bonding temperature and pressing force applied during bonding are disclosed. 
Response
Applicant's arguments filed 2/22/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/21/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826